United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, NEW JERSEY
INTERNATIONAL & BULK MAIL CENTER,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2181
Issued: June 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from a July 12, 2010 decision of the
Office of Workers’ Compensation Programs regarding a schedule award. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained more than a one percent
permanent impairment of the right upper extremity and a one percent impairment of the left
upper extremity, for which he received a schedule award.
On appeal, counsel contends that the Office delayed developing the medical evidence
until the sixth edition of the American Medical Association, Guides to the Evaluation of

1

5 U.S.C. § 8101 et seq.

Permanent Impairment (A.M.A., Guides) (hereinafter) went into effect to avoid awarding a
higher percentage of permanent impairment under the fifth edition of the A.M.A., Guides.
FACTUAL HISTORY
The Office accepted that on or before September 1, 2006 appellant, then a 69-year-old
retired custodian,2 sustained bilateral carpal tunnel syndrome due to repetitive lifting and pushing
in the performance of duty.
In a November 29, 2006 report, Dr. Mark A. Filippone, an attending Board-certified
physiatrist, related appellant’s symptoms of bilateral hand pain and paresthesias. On
examination he found a positive Phalen’s sign on the right and a bilaterally positive Tinel’s sign
at the median nerve of both wrists. Dr. Filippone observed diminished pinprick sensation in the
right hand and forearm and in the left thumb, index and middle fingers. He diagnosed bilateral
carpal tunnel syndrome. Dr. Filippone submitted progress reports through February 2008 noting
positive Tinel’s and Phalen’s signs bilaterally. Periodic electromyography (EMG) and nerve
conduction velocity (NCV) studies showed bilateral median nerve conduction abnormalities and
bilateral C5-6 radiculopathy.
In an October 30, 2007 report, Dr. Teofilo A. Dauhajre, an attending Board-certified
orthopedic surgeon, noted bilaterally negative Tinel’s and Phalen’s signs and full range of wrist
motion. He diagnosed bilateral carpal tunnel syndrome and “double crush syndrome” of the
upper extremities.
On August 9, 2008 appellant claimed a schedule award. He submitted a May 27, 2008
report from Dr. David Weiss, an attending osteopathic physician. On examination of the upper
extremities, Dr. Weiss noted positive Tinel’s, Phalen’s and carpal compression signs bilaterally,
diminished light touch sensation in the median nerve distribution of both hands, two-point
discrimination at 16 millimeter (mm) on the right and 10 mm on the left in the median nerve
distribution and pinch key strength at 5 kilogram on the left. He found that appellant attained
maximum medical improvement as of that day. Referring to Table 16-10, page 482 and Table
16-15, page 492 of the fifth edition of the A.M.A., Guides,3 Dr. Weiss found a 31 percent
impairment of each upper extremity due to Grade 2 sensory deficit in the median nerve. He also
found a 20 percent impairment of the left upper extremity due to lateral pinch strength deficit
according to Table 16-34, page 509 of the A.M.A., Guides.4 Dr. Weiss combined the 31 and 20
percent impairments of the left upper extremity to total 45 percent

2

Appellant retired from the employing establishment on April 1, 2006.

3

Table 16-10, page 482 of the fifth edition of the A.M.A., Guides is entitled “Determining Impairment of the
Upper Extremity Due to Sensory Deficits or Pain Resulting From Peripheral Nerve Disorders.” Table 16-15, page
492 of the fifth edition of the A.M.A., Guides is entitled “Maximum Upper Extremity Impairment Due to Unilateral
Sensory or Motor Deficits or to Combined 100% Deficits of the Major Peripheral Nerves.”
4

Table 16-34, page 509 of the fifth edition of the A.M.A., Guides is entitled “Upper Extremity Joint Impairment
Due to Loss of Grip or Pinch Strength.”

2

In an October 1, 2008 memorandum, an Office medical adviser recommended a second
opinion examination to clarify the divergent clinical findings noted by Dr. Dauhajre and
Dr. Weiss.5 On December 23, 2008 the Office referred appellant, the medical record and a
statement of accepted facts to Dr. David Rubinfeld, a Board-certified orthopedic surgeon, for a
schedule award evaluation. A copy of the medical record and a statement of accepted facts were
provided for the physician’s review.
In a January 20, 2009 report, Dr. Rubinfeld provided a history of injury and treatment and
reviewed the statement of accepted facts. On examination, he observed full ranges of motion of
both shoulders, elbows and wrists, bilaterally negative Tinel’s and Phalen’s signs, no thenar
atrophy, 5/5 motor strength throughout both upper extremities and diminished sensation in all
fingers of both hands. Dr. Rubinfeld diagnosed “[p]ossible bilateral carpal tunnel syndrome.”
He assessed a 29 percent impairment of each upper extremity due to sensory loss according to
Table 16-10, page 482 of the fifth edition of the A.M.A., Guides.
In an April 4, 2009 report, an Office medical adviser noted that he could not calculate a
schedule award as Dr. Rubinfeld did not quantify the sensory deficit he observed in appellant’s
fingers. On May 19, 2009 the Office requested that Dr. Rubinfeld submit a supplemental report
calculating an impairment rating according to the sixth edition of the A.M.A., Guides. It
authorized Dr. Rubinfeld to perform a second clinical examination.
In a July 18, 2009 report, Dr. Rubinfeld noted findings of a July 16, 2009 examination.
He noted a “distal palmar scar” on each hand. Dr. Rubinfeld found full ranges of motion, normal
strength, sensation and reflexes throughout the upper extremities, negative Tinel’s and Phalen’s
signs at both wrists and no atrophy in either hand. He obtained grip and pinch strength
measurements with an unspecified dynamometer. Dr. Rubinfeld diagnosed “[p]ossible bilateral
carpal tunnel syndrome.” He found that the negative clinical findings were inconsistent with a
diagnosis of carpal tunnel syndrome. Referring to Table 15-31, page 480 of the sixth edition of
the A.M.A., Guides, Dr. Rubinfeld found a three percent permanent impairment of each upper
extremity.6
In an October 31, 2009 memorandum, an Office medical adviser noted that he could not
verify Dr. Rubinfeld’s July 19, 2009 impairment rating as he did not explain how he utilized
Table 15-31, page 580 of the A.M.A., Guides. Dr. Rubinfeld submitted a January 13, 2010
supplemental report stating that “[o]ther than a prior EMG/NCV study, there were no findings
supportive of the diagnosis of carpal tunnel syndrome of either wrist.” Referring to paragraph

5

On November 12, 2008 the Office referred appellant to Dr. Andrew N. Hutter, a Board-certified orthopedic
surgeon, for a schedule award evaluation. Dr. Hutter submitted a November 25, 2008 report noting weak grip
strength in both hands, diminished sensation in the second, third and fourth fingers of each hand and a positive
Tinel’s sign on the right. He did not refer to the A.M.A., Guides in his report. In a December 17, 2008 e-mail, the
Office noted that Dr. Hutter did not use “proper equipment to measure grip strength” and did not refer to the
A.M.A., Guides. As Dr. Hutter was unable to clarify his opinion, the Office scheduled appellant for a new second
opinion examination.
6

Table 15-31, page 480 of the sixth edition of the A.M.A., Guides is entitled “Upper Extremity Evaluation
Example.”

3

four on page 479 of the sixth edition of the A.M.A., Guides, Dr. Rubinfeld revised his rating to
one percent of each upper extremity.
In a May 9, 2010 report, the Office medical adviser concurred with Dr. Rubinfeld’s
assessment of a one percent impairment of each upper extremity as the EMG and NCV studies
were “essentially negative.”
By decision dated July 12, 2010, the Office granted appellant a schedule award for a one
percent impairment of each upper extremity. The award, equivalent to 6.24 weeks of
compensation, ran from July 19 to August 31, 2009. The Office noted that Dr. Rubinfeld
examined appellant on January 20, 2009, prior to May 1, 2009 effective date of the sixth edition
of the A.M.A., Guides, but held that Dr. Rubinfeld’s opinion could not be fully clarified until
January 2010.
LEGAL PRECEDENT
The schedule award provisions of the Act7 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. The Act,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a mater which rests in the sound
discretion of the Office. For consistent results and to ensure equal justice, the Board has
authorized the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by the Office as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.8 For schedule awards after May 1,
2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides, published in
2008.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).11 The net
adjustment formula is (GMFH - CDX) + (GMPE - DCX) + (GMCS - CDX).

7

5 U.S.C. §§ 8101-8193.

8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
10

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
11

Id. at (6th ed. 2008), pp. 494-531.

4

ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome on or
before September 1, 2006. Appellant claimed a schedule award on August 9, 2008. Dr. Weiss,
an attending osteopath, diagnosed carpal tunnel syndrome in May 2008, based on bilaterally
positive Tinel’s and Phalen’s signs and sensory deficits in both hands. In contrast, Dr. Dauhajre,
an attending Board-certified orthopedic surgeon, found negative Tinel’s and Phalen’s signs
bilaterally in October 2007. He diagnosed carpal tunnel and “double crush” syndromes. To
clarify the inconsistencies among appellant’s physicians, the Office referred appellant to
Dr. Rubinfeld, a Board-certified orthopedic surgeon, to obtain a schedule award evaluation.
Dr. Rubinfeld first submitted a January 20, 2009 report finding a 29 percent impairment
of each upper extremity due to sensory loss. However, because he did not properly correlate his
findings to the fifth edition of the A.M.A., Guides, the Office authorized a follow-up
examination on July 16, 2009. In a July 18, 2009 report, Dr. Rubinfeld noted a “distal palmar
scar” on each hand. There is no indication of record that appellant underwent median nerve
release or other surgery on his hands or wrists. The statement of accepted facts provided to
Dr. Rubinfeld does not note such surgery, nor do appellant’s attending physicians describe
palmar scars from any cause. Also, Dr. Rubinfeld assessed a three percent impairment of each
upper extremity according to Table 15-31, page 480 of the sixth edition of the A.M.A., Guides,
in effect as of May 1, 2009. However, as an Office medical adviser noted on October 31, 2009,
Table 15-31, entitled “Upper Extremity Impairment Evaluation Example,” was a sample
evaluation irrelevant to appellant’s case. This error necessitated Dr. Rubinfeld submitting a
January 13, 2010 supplemental report, in which he found a one percent impairment of each upper
extremity according to paragraph four on page 479 of the sixth edition of the A.M.A., Guides.
The Office issued the July 12, 2010 schedule award based on Dr. Rubinfeld’s January 13,
2010 opinion. However, the fourth paragraph on page 479 of the A.M.A., Guides discusses the
grading method for lateral epicondylitis. Dr. Rubinfeld did not explain why he changed his
diagnosis from carpal tunnel syndrome to lateral epicondylitis, a condition heretofore
unmentioned in the medical record. Also, he did not set forth how he used the grading method in
the fourth paragraph on page 479 to calculate a one percent impairment of each upper extremity.
The Board finds that Dr. Rubinfeld did not properly utilize the A.M.A., Guides. Therefore, the
Office erred by basing the July 12, 2010 schedule award on his opinion.12 The case will be
returned to the Office for appropriate development to determine the percentage of any permanent
impairment to the upper extremities caused by the accepted bilateral carpal tunnel syndrome.
Following such development, the Office will issue a de novo decision in the case.
On appeal, counsel contends that the Office delayed developing the medical evidence in
order to award a lower percentage of impairment under the sixth edition of the A.M.A., Guides.
As set forth above, Dr. Rubinfeld’s opinion required clarification, extending the period of
development of the schedule award claim. However, it does not appear from the record that the
Office deliberately delayed development to lower the amount of the schedule award.

12

D.N., 59 ECAB 577 (2008).

5

In Harry D. Butler,13 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.14 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of the Office
should reflect use of the sixth edition of the A.M.A., Guides.15 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed.
CONCLUSION
The Board finds that the case is not in posture for decision. The case will be remanded to
the Office for appropriate further development to determine the percentage of permanent upper
extremity impairment due to accepted bilateral carpal tunnel syndrome.

13

43 ECAB 859 (1992).

14

Id. at 866.

15

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, supra note 3, Chapter 2.808.6(a) (January 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2010 is set aside and the case remanded to the Office for
further development consistent with this decision and order.
Issued: June 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

